DOWDELL, J.
The appeal in this case was sued out on the 26th day of March, 1902, and is taken from a decree rendered on the 26th day of March, 1901. The decree from which the appeal was taken is one confirming the report of the register and directing the distribution of the fund under said report, and in accordance with a former decree of the court. No exceptions were reserved to the report, and after the same had been duly made and had laid over under the rules, the decree of confirmation followed. The decree under which the reference was held and report made, was rendered on the 12th day of February, 1901, more than twelve months before the suing out of the appeal. This decree of February, 1901, was in every essential a final decree, and from which an appeal was authorized under the statute at any time within twelve months. By it all of the equities of the case were fully settled and determined, and what remained to be done was ministerial in character and for the purpose of carrying out what had already been decided. — Gary & Welpin et al. v. Jenkins, Moore & Co. et al., 109 Ala. 471; 3 Brick. Dig. 34, § 12.
The time for taking an appeal from the decree of Feb. 12th, 1901, having elapsed before the time of suing out the present appeal, the rendition of that decree can not be assigned as error on the present appeal from the de*194cree of confirmation of the register’s report, and consequently will not now be reviewed. — Alexander v. Bates et al., 127 Ala. 328.
As stated above no'exceptions were taken to the report of the register, and we find no error in the decree confirming the report.
Affirmed.